UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


KATHARINA ROELCKE,

                               Plaintiff,                 Case No. 15-cv-06284-JGK
                                                                        ____________
               -against-                               STIPULATION AND [PROPOSED]
                                                       ORDER REGARDING THE EXCHANGE
ZIP AVIATION, LLC, MANHATTAN                           AND PROTECTION OF CONFIDENTIAL
HELICOPTERS LLC, and ITAI SHOSHANI,                    INFORMATION
individually,

                               Defendants.




I.     PURPOSES AND LIMITATIONS

       In this action, discovery will likely involve the production of confidential, proprietary, or

private information for which special protection from public disclosure and from use for any

purpose other than prosecuting this litigation may be warranted. Accordingly, the parties

stipulated to and petition the Court to enter the following Stipulation and Order Regarding the

Exchange and Protection of Confidential Information (the “Order”). The parties acknowledge

that this Order does not confer blanket protections on all disclosures and that the protection it

affords from public disclosure and use extends only to the limited information or items that are

entitled to confidential treatment under applicable legal principles.

II.    DEFINITIONS

       For purposes of this Order, the following definitions shall apply:

       2.1     Action: shall mean the above captioned action, Roelcke v. Zip Aviation, LLC, et

al, Civil Action No. 15-cv-06284 (S.D.N.Y) (JGK), and any appeals therefrom.
       2.2     “CONFIDENTIAL” Material: shall mean information (regardless of how it is

generated, stored, or maintained) or tangible things that (a) contain trade secrets, competitively

sensitive technical, marketing, financial, sales, or other confidential business information; (b)

contain private or confidential personal information; or (c) which the producing party otherwise

believes in good faith to be entitled to protection under Federal Rule of Civil Procedure 26(c).

       2.3     Designating Party: shall mean a Party or Non-Party that designates information or

items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

       2.4     Disclosure or Discovery Material: shall mean all items or information, regardless

of the medium or manner in which it is generated, stored, or maintained (including, among other

things, testimony, transcripts, and tangible things), that are produced or generated in disclosures

or responses to discovery in this Action.

       2.5     Expert: shall mean a person with specialized knowledge or experience in a matter

pertinent to the litigation who has been retained by a Party or its counsel to serve as an expert

witness or as a consultant in this Action.

       2.6     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Material: shall

mean extremely sensitive information, disclosure of which to another Party or Non-Party would

create a substantial risk of serious harm that could not be avoided by less restrictive means.

       2.7     Non-Party: shall mean any natural person, partnership, corporation, association,

or other legal entity not named as a Party to this Action.

       2.8     Party: shall mean any party to this Action, including all of its officers, directors,

employees, consultants, retained experts, and counsel (and their support staffs).




                                                 2
          2.9    Producing Party: shall mean a Party or Non-Party that produces Disclosure or

Discovery Material in this Action.

          2.10   Professional Vendors: shall mean persons or entities that provide litigation

support services (e.g., photocopying, videotaping, translating, preparing exhibits or

demonstrations, and organizing, storing, or retrieving data in any form or medium) and their

employees and subcontractors.

          2.11   Protected Material: shall mean any Disclosure or Discovery Material that is

designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY.”

          2.12   Receiving Party: shall mean a Party that receives Disclosure or Discovery

Material from a Producing Party.

III.      SCOPE

          The protections conferred by this Order cover: (1) Protected Material; (2) any

information quoted or akin to a quote of Protected Material; (3) all copies, excerpts, summaries,

notes, abstracts, or compilations of Protected Material; (4) any testimony, conversations, or

presentations that might reveal Protected Material; (5) any discovery responses, such as

interrogatory answers or responses to requests for admission, containing Protected Material that

are produced by a Party in response to or in connection with any discovery conducted in this

Action.

IV.       DURATION

          Even after final disposition of this litigation, the confidentiality obligations imposed by

this Order shall remain in effect until a Designating Party agrees otherwise in writing or the

Court enters a contravening order. Final disposition shall be deemed to be the later of: (1)


                                                   3
dismissal of all claims and defenses in this Action, with or without prejudice; or (2) final

judgment herein after the completion and exhaustion of all appeals, rehearings, remands, trials,

or reviews of this Action, including the time limits for filing any motions or applications for

extension of time pursuant to applicable law.

V.     DESIGNATING PROTECTED MATERIAL

       5.1     Manner and Timing of Designations. Except as otherwise provided in this Order

or as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for

protection under this Order must be clearly so designated before the material is disclosed or

produced. Designation in conformity with this Order requires the following:

       (a) For information in documentary form (e.g., paper or electronic documents, but
           excluding transcripts of depositions or other pretrial or trial proceedings):

               The Producing Party must affix the legend “CONFIDENTIAL” or “HIGHLY

               CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that contains

               Protected Material.

               A Party or Non-Party that makes original documents or materials available for

               inspection need not designate them for protection until after the inspecting Party

               has indicated which material it would like copied and produced. During the

               inspection and before the designation, all of the material made available for

               inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

               ONLY.” After the inspecting Party has identified the documents it wants copied

               and produced, the Producing Party must determine which documents, or portions

               thereof, qualify for protection under this Order. Then, before producing the

               specified documents, the Producing Party must affix the appropriate legend



                                                4
       “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

       ONLY” to each page that contains Protected Material.

(b) For interrogatory answers and responses to requests for admission:

       The Designating Party will place a statement in the answers or responses

       specifying that the answers or responses or specific parts thereof are designated

       “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

       ONLY.” In addition, the Designating Party will place the following legends on

       the front of any interrogatory answers and responses to requests for admission

       containing       Protected      Material:      “CONTAINS           CONFIDENTIAL

       INFORMATION”           or     “CONTAINS         HIGHLY        CONFIDENTIAL       –

       ATTORNEYS’ EYES ONLY;” and “DESIGNATED PARTS NOT TO BE

       USED, COPIED, OR DISCLOSED EXCEPT AS AUTHORIZED BY COURT

       ORDER.”

(c) For testimony given in deposition or in other pretrial or trial proceedings:

       The Designating Party must identify on the record before the close of the

       deposition, hearing, or other proceeding, all protected testimony and specify the

       level of protection being asserted. When it is impractical to identify separately

       each portion of testimony that is entitled to protection and it appears that

       substantial portions of the testimony may qualify for protection, the Designating

       Party may invoke on the record (before the deposition, hearing, or other

       proceeding is concluded) a right to have up to 30 days to identify the specific

       portions of the testimony as to which protection is sought and to specify the level

       of protection being asserted. Only those portions of the testimony that are

                                          5
      appropriately designated for protection within the 30 days shall be covered by the

      provisions of this Order.


      Parties shall give notice to the other Parties if they reasonably expect a deposition,

      hearing or other proceeding to include Protected Material so that the other Parties

      can   ensure   that   only    authorized   individuals    who    have    signed   the

      “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those

      portions of the proceedings discussing those materials. The use of a document as

      an exhibit at a deposition shall not in any way affect its designation as

      “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

      ONLY.”

      Transcripts containing Protected Material shall have an obvious legend on the title

      page that the transcript contains Protected Material, and the title page shall be

      followed by a list of all pages (including line numbers as appropriate) that have

      been designated as Protected Material and the level of protection being asserted

      by the Designating Party. The Designating Party shall inform the court reporter of

      these requirements. Any transcript that is prepared before the expiration of a 30-

      day period for designation shall be treated during that period as if it had been

      designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its

      entirety unless otherwise agreed. After the expiration of that period, the transcript

      shall be treated only as actually designated.

(d) For information produced in some form other than documentary and for any other
    tangible items:
      The Producing Party must affix in a prominent place on the exterior of the

      container or containers in which the information or item is stored the legend
                                     6
               “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

               ONLY.”

       (e) For documents and materials filed with the Court:

               Without written permission from the Designating Party or a court order secured

               after appropriate notice to all interested persons, a Party may not file in the public

               record in this Action any Protected Material. Should a Party seek to file Protected

               Material, the filing party shall use its best efforts to notify the producing party

               before filing a motion to seal in accordance with the sealing procedures of the

               Southern District of New York and the Judge’s and/or Magistrate Judge’s

               Individual Rules of Practice. Where feasible, only those portions of such

               documents and materials containing or reflecting Protected Material shall be filed

               under seal. Designation under this Order alone is not a sufficient basis for the

               Court to grant a motion to seal, and the burden remains on the Designating Party

               to protect its interest in confidentiality. A Party’s mere reference to Protected

               Material that does not reveal the substance of the Protected Material shall not

               require a submission under seal.

       5.2     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

designate Protected Material or items does not, standing alone, waive the Designating Party’s

right to secure protection under this Order for such material. Upon timely correction of a

designation, the Receiving Party must make reasonable efforts to assure that the material is

treated in accordance with the provisions of this Order.

VI.    CHALLENGING CONFIDENTIALITY DESIGNATIONS




                                                  7
       6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

challenge a confidentiality designation by electing not to mount a challenge promptly after the

original designation is disclosed.

       6.2     Meet and Confer. The challenging Party shall initiate the dispute resolution

process by providing written notice of each designation it is challenging and describing the basis

for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

notice must recite that the challenge to confidentiality is being made in accordance with this

specific paragraph of the Order. The Parties shall attempt to resolve each challenge in good faith

and must begin the process by conferring within 14 days of the date of service of notice. In

conferring, the challenging Party must explain the basis for its belief that the confidentiality

designation was not proper and must give the Designating Party an opportunity to review the

designated material, to reconsider the circumstances, and, if no change in designation is offered,

to explain the basis for the chosen designation. A challenging Party may proceed to the next

stage of the challenge process only if it has engaged in this meet and confer process first or

establishes that the Designating Party is unwilling to participate in the meet and confer process in

a timely manner.

       6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

intervention, the challenging Party may file a motion challenging a confidentiality designation,

including a challenge to the designation of a deposition transcript or any portions thereof. Such




                                                 8
motion must be filed within 14 days of the Parties agreeing that the meet and confer process will

not resolve their dispute.

        Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

unnecessary expenses and burdens on other Parties) may expose the challenging Party to

sanctions. Unless the Designating Party has changed and/or waived the confidentiality

designation, all Parties shall continue to afford the material in question the level of protection to

which it is entitled under the Producing Party’s designation until the Court rules on the

challenge.

VII.    ACCESS TO AND USE OF PROTECTED MATERIAL

        7.1     Use Limited to this Litigation. Documents or other materials produced by another

Party or Non-Party in this case may only be used by the Receiving Party for prosecuting,

defending, or attempting to settle this litigation, and shall not be used by the Receiving Party for

any other purpose or in any other litigation. The Parties acknowledge that documents or other

materials produced in this litigation shall be for use in this litigation only.

        When the litigation reaches a final disposition, a Receiving Party must comply with the

provisions of Section XIII below (“Final Disposition”). Protected Material must be stored and

maintained by a Receiving Party at a location and in a secure manner that ensures that access is

limited to the persons authorized under this Order.

        7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

ordered by the Court or permitted in writing by the Designating Party, a Receiving Party may

disclose any information or item designated “CONFIDENTIAL” only to:




                                                   9
      (a)    the Receiving Party’s counsel of record in this Action, as well as employees of

             said counsel to whom it is reasonably necessary to disclose the information for

             this litigation;

      (b)    the officers, directors, and employees of the Receiving Party to whom disclosure

             is reasonably necessary for this litigation and who have signed the

             “Acknowledgment and Agreement to Be Bound” (Exhibit A);

      (c)    Experts (as defined in this Order) of the Receiving Party to whom disclosure is

             reasonably      necessary   for   this   litigation   and   who   have   signed   the

             “Acknowledgment and Agreement to Be Bound” (Exhibit A);

      (d)    the Court and its personnel;

      (e)    court reporters and their staff, professional jury or trial consultants, and

             Professional Vendors to whom disclosure is reasonably necessary for this

             litigation and who have signed the “Acknowledgment and Agreement to Be

             Bound” (Exhibit A);

      (f)    during their depositions, witnesses in the Action to whom disclosure is reasonably

             necessary and who have signed the “Acknowledgment and Agreement to Be

             Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered

             by the Court;

      (g)    the author or recipient of a document containing the information or a custodian or

             other person who otherwise possessed or knew the information; and

      (h)    officers, directors, and employees of the Designating Party.

      7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

Information or Items. Unless otherwise ordered by the Court or permitted in writing by the


                                                10
Designating Party, a Receiving Party may disclose any information or item designated

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

      (a)    the Receiving Party’s counsel of record in this Action, as well as employees of

             said counsel to whom it is reasonably necessary to disclose the information for

             this litigation;

      (b)    Experts of the Receiving Party to whom disclosure is reasonably necessary for

             this litigation, and who have signed the “Acknowledgment and Agreement to Be

             Bound” (Exhibit A);

      (c)    the Court and its personnel;

      (d)    court reporters and their staff, professional jury or trial consultants, and

             Professional Vendors to whom disclosure is reasonably necessary for this

             litigation and who have signed the “Acknowledgment and Agreement to Be

             Bound” (Exhibit A);

      (e)    the author or recipient of a document containing the information or a custodian or

             other person who otherwise possessed or knew the information; and

      (f)    officers, directors, and employees of the Designating Party.

VIII. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
      OTHER LITIGATION

      If a Party is served with a subpoena or a court order issued in another litigation that

compels disclosure of any information or items designated in this Action as “CONFIDENTIAL”

or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

      (a)    promptly notify in writing the Designating Party. Such notification shall include a

             copy of the subpoena or court order;



                                             11
      (b)   promptly notify in writing the party who caused the subpoena or order to issue in

            the other litigation that some or all of the material covered by the subpoena or

            order is subject to this Order. Such notification shall include a copy of the Order;

            and

      (c)   cooperate with respect to all reasonable procedures sought to be pursued by the

            Designating Party whose Protected Material may be affected. If the Designating

            Party timely seeks a protective order, the Party served with the subpoena or court

            order shall not produce any information designated in this Action as

            “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

            ONLY” before a determination by the court from which the subpoena or order

            was issued, unless the Party has obtained the Designating Party’s permission. The

            Designating Party shall bear the burden and expense of seeking protection in that

            court of its Protected Material. Nothing in these provisions should be construed as

            authorizing or encouraging a Receiving Party in this Action to disobey a lawful

            directive from another court.

IX.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
      THIS LITIGATION

      (a)   The terms of this Order are applicable to information produced by a Non-Party in

            this   Action    and    designated    as   “CONFIDENTIAL”          or    “HIGHLY

            CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced

            by Non-Parties in connection with this litigation is protected by the remedies and

            relief provided by this Order. Nothing in these provisions should be construed as

            prohibiting a Non-Party from seeking additional protections.



                                             12
         (b)      In the event that a Party is required, by a valid discovery request, to produce a

                  Non-Party’s confidential information in its possession, and the Party is subject to

                  an agreement with the Non-Party not to produce the Non-Party’s confidential

                  information, then the Party shall:

                           1.       promptly notify in writing the Requesting Party and the Non-Party
                                    that some or all of the information requested is subject to a
                                    confidentiality agreement with a Non-Party;

                           2.       promptly provide the Non-Party with a copy of the Order in this
                                    litigation, the relevant discovery request(s), and a reasonably
                                    specific description of the information requested; and

                           3.       make the information requested available for inspection by the
                                    Non-Party.

         (c)      If the Non-Party fails to object or seek a protective order from this Court within

                  14 days of receiving the notice and accompanying information, the Receiving

                  Party may produce the Non-Party’s confidential information responsive to the

                  discovery request. If the Non-Party timely seeks a protective order, the Receiving

                  Party shall not produce any information in its possession or control that is subject

                  to the confidentiality agreement with the Non-Party before a determination by the

                  Court.1 Absent a court order to the contrary, the Non-Party shall bear the burden

                  and expense of seeking protection in this Court of its Protected Material.

X.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

         10.1     Inadvertent Unauthorized Disclosure of Protected Material. If a person bound by

this Order inadvertently discloses Protected Material to a person not authorized to receive that

information, or if a person authorized to receive Protected Material inadvertently breaches any
1
 The purpose of this provision is to alert the interested parties to the existence of confidentiality rights of a Non-
Party and to afford the Non-Party an opportunity to protect its confidentiality interests in this Court.

                                                         13
obligation under this Order, that person shall immediately: (a) notify in writing the Designating

Party of the unauthorized disclosures; (b) use its best efforts to retrieve all unauthorized copies of

the Protected Material; (c) inform the person or persons to whom unauthorized disclosures were

made of all the terms of this Order; and (d) request such person or persons to execute the

“Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A. The notice

in writing to the Designating Party of the unauthorized disclosure shall include a full description

of all facts that are pertinent to the unauthorized disclosure. Persons who violate the provisions

of this Order shall be subject to sanctions as provided by statute, rule, or the inherent power of

this Court.

       10.2    Intentional Unauthorized Disclosure of Protected Material. The Parties recognize

and agree that this Action is likely to involve disclosure of highly sensitive personal and business

information. In recognition of that fact, the Parties covenant that they shall only use Protected

Material for prosecuting, defending, or settling this Action. In no event shall Protected

Information be used for any business, competitive, personal, private, public, retaliation,

harassment, or other purposes whatsoever. Persons who intentionally violate the provisions of

this Order shall be subject to sanctions as provided by statute, rule, or the inherent power of this

Court, as well as independent litigation for damages, including punitive damages, arising from

their intentional unauthorized disclosure of Protected Material.

XI.    INADVERTENT PRODUCTION OR DISCLOSURE OF PRIVILEGED OR
       OTHERWISE PROTECTED MATERIAL

       This Order is entered pursuant to Federal Rule of Evidence 502(d) and (e). Inadvertent

production of materials that the Producing Party later claims in good faith should not have been

produced because of a privilege, including, but not limited to, the attorney-client privilege or

work product doctrine (“Inadvertently Produced Privileged Information”), will not by itself

                                                 14
constitute a waiver of any applicable privilege. When a Producing Party gives notice to

Receiving Parties that certain inadvertently produced material is subject to a claim of privilege or

other protection, the obligations of the Receiving Parties are those set forth in this Order and in

Federal Rule of Civil Procedure 26(b)(5)(B). Within a reasonable period of time after a

Producing Party discovers (or upon receipt of notice from another Party) that it has produced

Inadvertently Produced Privileged Information, the Producing Party shall request the return of

such Inadvertently Produced Privileged Information by identifying in writing the materials

inadvertently produced and the basis for withholding such materials from production. If a

Producing Party requests the return of Inadvertently Produced Privileged Information pursuant to

this paragraph, the Receiving Party must immediately take all commercially reasonable steps to

return or destroy the Inadvertently Produced Privileged Information (and copies thereof) and

shall take all commercially reasonable steps to sequester or destroy any work product that

incorporates the Inadvertently Produced Privileged Information. If the Receiving Party disputes

the privilege claim, it must notify the Producing Party of the dispute and the basis therefore in

writing within ten (10) days of receipt of the Producing Party’s notification. Other than for an in

camera review in connection with seeking a determination by the Court, the Receiving Party

may not use or disclose any Inadvertently Produced Privileged Information until the dispute is

resolved. The Parties will thereafter meet and confer regarding the disputed privilege claim. If

the Parties cannot resolve their dispute, either Party may seek a determination from the Court

regarding whether the privilege applies. The Producing Party must preserve the Inadvertently

Produced Privileged Information and the Receiving Party may not use the Inadvertently

Produced Privileged Information for any purpose until the dispute is resolved.

XII.   MISCELLANEOUS

                                                15
       12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

seek its modification by the Court in the future.

       12.2    Right to Assert Other Objections. By stipulating to the entry of this Order, no

Party waives any right it otherwise would have to object to disclosing or producing any

information or item on any ground not addressed in this Order. Similarly, no Party waives any

right to object on any ground to use in evidence of any of the material covered by this Order.

XIII. FINAL DISPOSITION

       Within sixty (60) days after the final disposition of this Action, as defined in Section IV,

each Receiving Party must return all Protected Material to the Producing Party or destroy such

material. As used in this subdivision, “all Protected Material” includes all copies or materials

quoting any of the Protected Material. Whether the Protected Material is returned or destroyed,

the Receiving Party must submit a written certification to the Producing Party (and, if not the

same person or entity, to the Designating Party) by the 60-day deadline stating that the Protected

Material was returned or destroyed. Notwithstanding this provision, counsel for the Parties are

entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, and

attorney, consultant and expert work product including notes and correspondence, even if such

materials contain Protected Material. Any such archival copies that contain or constitute

Protected Material remain subject to this Order as set forth in Section IV (“Duration”).




       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.




                                                    16
Dated:         March 31, 2020

DEREK SMITH LAW GROUP, PLLC                         ZUCKERMAN SPAEDER LLP


By: /s/ Zachary Holzberg____________               By: _/s/ Shawn P. Naunton_______

Zachary Holzberg                                    Shawn P. Naunton
One Penn Plaza, Suite 4905                          Nell Z. Peyser
New York, NY 10119                                  485 Madison Avenue, 10th Floor
Tel: (212) 587-0760                                 New York, NY 10022
                                                    Tel: (212) 704-9600

Counsel for Plaintiff                               Counsel for Defendants




                          March 31
DONE and ORDERED on ___________________________, 2020.

This Order is not binding on the Court or Court personnel. The Court reserves the right to
amend the Order at any time.
                                                              /s/ John G. Koeltl
                                                   _____________________________________
                                                            JOHN G. KOELTL
                                                          United States District Judge




                                              17
EXHIBIT A




    18
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

       I,      _____________________________             [print/type      full      name],      of

__________________________________________________________________                      [print/type

full address], declare under penalty of perjury that I have read in its entirety and understand the

Stipulation and Order Regarding the Exchange and Protection of Confidential Information

(“Order”) that was issued by the United States District Court for the Southern District of New

York in the case Roelcke v. Zip Aviation, LLC, et al, Civil Action No. 15-cv-06284 (S.D.N.Y)

(JGK). I agree to comply with and to be bound by all the terms of this Order and I understand

and acknowledge that failure to so comply could expose me to sanctions and punishment in the

nature of contempt. I solemnly promise that I will not disclose in any manner any information or

item that is subject to this Order to any person or entity except in strict compliance with the

provisions therein.

       I further agree to submit to the jurisdiction of the United States District Court for the

Southern District of New York for the purpose of enforcing the terms of this Order, even if such

enforcement proceedings occur after termination of this action.

       I    hereby    appoint   __________________________         [print/type   full   name]   of

_______________________________________ [print/type full address and telephone number]

as my agent for service of process in connection with this action or any proceedings related to

enforcement of this Order.



Date: _________________________________


City and State where sworn and signed: _________________________________


Printed name: ______________________________
                    [printed name]

Signature: __________________________________
                    [signature]
                                                19
